     Case 2:21-cv-00260-DOC-JEM Document 14 Filed 04/16/21 Page 1 of 2 Page ID #:56



 1

 2                                                                        JS-6

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11

12    Phillip Walker, an individual,            Case No.: 2:21-cv-00260-DOC-(JEMx)
13                 Plaintiff,                   Hon. David O. Carter
14        v.
15                                              ORDER FOR DISMISSAL WITH
                                                PREJUDICE [13]
      Hawthorne Capital, LP, a California
16    limited partnership; and Does 1-10,
17                                              Action Filed: January 12, 2021
                   Defendants.                  Trial Date:   Not on Calendar
18

19
20

21

22

23

24

25

26

27

28
                                                1
                                   ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00260-DOC-JEM Document 14 Filed 04/16/21 Page 2 of 2 Page ID #:57



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:
 4          Plaintiff Phillip Walker’s action against Defendant Hawthorne Capital, LP is
 5    dismissed with prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8

 9

10
               April 16, 2021
      Dated:
11                                                        Hon. David O. Carter
                                                          United States District Judge
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               2
                                  ORDER FOR DISMISSAL WITH PREJUDICE
